Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2007

Jakimas v. Hoffmann - La Roche
Precedential or Non-Precedential: Precedential

Docket No. 06-2399




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Jakimas v. Hoffmann - La Roche" (2007). 2007 Decisions. Paper 1018.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1018


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                          No. 06-2399


        RICHARD JAKIMAS; DIANNE FLYNN, Association Member;
                 LOUIS RISTAGNO, Association Member;
                ALL OTHER ASSOCIATION MEMBERS;
          JOHN M. ADAIR; JOHN J. ADZIMA; BRUCE J. AIELLO;
         THOMAS AIELLO; JACK BAILEY; GERALD A. BARRETT;
      WALTER BENIUK; BRUCE BLANCHARD; RENE REIS BRAGA;
     TEDEUSZ BUKOWSKI; EDWARD CABRAL; ANGELO CAPALBO;
          RICHARD CARLSON; RALPH CASO; JAMES CASTELLI;
             SAMUEL CASTRONOVO, JR.; PETER CHAPMAN;
           PAUL D. CIUPPA; GARY COCOZZO; LAURA CARBO;
          ALAN L. CURTIS; PAUL DAY; CHARLES DELORENZI;
     PETER DEMODICA, III; JOSEPH DIGIACOMO; STEFAN DZIABA;
        WALTER DZIABA; MICHAEL FARON; RAMOND J. FEINER;
         ANDREW FERACO; PAUL FRANEK; LAWRENCE GELOK;
        ROBERT L. GLOVER; RAYMOND GOETZ; JOSEPH GOMES;
        ANTHONY GRECO; DANIEL GREEN; JOHNNY HADDLEY;
        WILLIAM J. HAHN; RICHARD HALL; DAVID HANRAHAN;
       DEBORAH HELFRICH; RONALD JONES; ALOJZY KALATA;
  JAMES F. KANE; JOSEPH M. KAPROWSKI; BERNARD KAPUSCINSKI;
     JAN KASPROWICZ; MICHAEL KENNEDY; ROBERT J. KOHLER;
    EDWARD KWASNIK; FLAVIO LABAGNARA; ROSA LABAGNARA;
    ROBERT J. LENIK; WOJCIECH LEOZENIA; JOSEPH MACDIARMID;
JAMES F. MADIGAN; WILLIAM R. MALLOY, SR.; ALBERT A. MARCHIONE;
   ANTHONY MARIANO; EDWARD B. MAYO; HENRY M. MCAULIFFE;
   MIKE MEECHAN; STEPHEN E. MELLINGER; LAWRENCE MEMICE;
       DONALD A. MEYER; ROBERT P. MUNDT; NICK NARDONE;
        CHERYL NEGRON; JOSEPH M. OROLEN; EDWARD PAJAK;
       ROBERT PAVONE; ROGER M. PERRI; FRANK J. PETRASEK;
           WILLIAM PITT; PETER PLAFTA; JULIAN POKRYWA;
        RONALD POKRYWA; ROQUE N. RIVERA; ANTONIO RIZZI;
    BARBARA ROBINSON; SAMUEL ROSAMILIA; ROGER ROTONDI;
    CHUCK L. RUTAN; ALBERT RYBACKI; ANDREW J. SACCOCCIA;
      JAN SERAFIN; ROBERT SHALLCROSS; MARTHA X. SKINNER;
   DONALD D. SMITH; ANTHONY SPAGNUOLO; ANTHONY J. SPANO;
           SARA SPANO; ANTHONY SPERA; NATALE TURANO;
    STEPHEN R. TYBURCZY; ROBERT J. VELEBER, JR.; WILLIAM VILLINO;
          MICHAEL A. VOCATURO; MARIAN WOJCIECHOWSKI;
        LEONARD A. ZUMMO; RICKI BLOHM; FRANK CAVALIERE;
       CHARLENE JOHNSON; DONALD BREEN; JOHN TOMASKOVIC,

                                                         Appellants

                                            v.

                       HOFFMANN-LA ROCHE, INC.;*
                 JOHNSON CONTROLS WORLD SERVICES, INC.

                           (*Amended per Clerk's order of June 6, 2006)


                    On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 99-cv-05126)
                      District Judge: Honorable Jose L. Linares


                           Argued February 15, 2007
      Before: SMITH and FISHER, Circuit Judges, and DOWD,* District Judge.


                          ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the opinion in the above case, filed May 14,
2007, be amended as follows:




      *
        The Honorable David D. Dowd, Jr., United States District Judge for the Northern
District of Ohio, sitting by designation.

                                           2
      Page 4, second appearance of counsel, which read:
              John A. Ridley (Argued)
              Drinker, Biddle & Reath
              500 Campus Drive
              Florham Park, NJ 07932
                    Attorney for Appellee,
                    Hoffman-La Roche, Inc.
      shall read:
              John A. Ridley (Argued)
              Drinker, Biddle & Reath
              500 Campus Drive
              Florham Park, NJ 07932
                    Attorney for Appellee,
                    Hoffmann-La Roche, Inc.

      Page 5, first paragraph, first sentence, which read:
              The Appellants, former employees of Hoffman-La Roche Inc.
              ....
      shall read:
              The Appellants, former employees of Hoffmann-La Roche,
              Inc. . . . .

      Page 10, Section I.B., first paragraph, fourth sentence, which read:
              However, he did not allow David Swidrak . . . .
      shall read:
              However, he did not allow Donald Swidrak . . . .

                                         By the Court,


                                         /s/ D. Michael Fisher
                                         Circuit Judge
Dated: May 31, 2007

lwc/cc:   Charles J. Sciarra, Esq.
          Allan P. Clark, Esq.
          John A. Ridley, Esq.
          Dabney D. Ware, Esq.




                                            3